MEMORANDUM **
Sean David Sengenberger appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition challenging the state’s determination that Sengenberger had violated conditions of his parole. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Sengenberger has numerous claims that his counsel was ineffective at his violation of parole hearing. We assume, without deciding, that Sengenberger has standing to raise an ineffective assistance of counsel claim. The district court correctly held that the Idaho court’s disposition of Sengenberger’s claims were neither contrary to, nor an unreasonable application of, clearly established Federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1); Strickland v. Washington, 466 U.S. 668, 691-92, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Sengenberger is unable to show any prejudice from his counsel’s alleged deficiencies. See Strickland, 466 U.S. at 691-92, 104 S.Ct. 2052.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.